Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andolina et al (US 2020/0341780 A1) and Goldberg et al (US 2008/0141166).

5.	Regarding claim 1, Andolina shows a system comprising a persistent storage containing a framework definition that specifies a first plurality of predetermined components of a graphical user interface and a layout of the first plurality of predetermined components within the graphical user interface (Figure 7, para 35, 37, 85 show storage containing software for the GUI layout with predetermined components); a processor configured to perform operations comprising: receiving, from a client device, a request for rendering of the graphical user interface, wherein the request is associated with a user identifier (para 195 shows the processor performing the operations, para 102, 105-111 show operations include receiving a request from a client device to render the GUI, and para 113-115 show the request is associated and correlated with user identifiers); obtaining, based on receiving the request and from the persistent storage, the framework definition and determining a second plurality of components by way of a machine learning model trained to generate the second plurality of components based on one or more attributes associated with the user identifier (para 70, 89, 110-113, 128 show the obtaining the framework definition based on the request to render the GUI and using the machine learning model trained to generate a new set of components based on the attributes associated with the user identifier); determining, for each respective component of the second plurality of components, (i) a corresponding visual format according to which data associated with the respective component is displayed and (ii) a corresponding position of the respective component within the graphical user interface (Figure 3-6, para 53-55, 61-68 show determining the visual format and corresponding position for the components within the GUI); updating the framework definition using the first plurality of predetermined components and the second plurality of components based on (i) the corresponding visual format determined for each respective component of the second plurality of components and (ii) the corresponding position determined for each respective component of the second plurality of components (Figures 3-6, para 53-55, 61-68 show the modifying, and thus updating, of the framework definition of the GUI based on the corresponding visual format and position for each component.  Also, Figure 9, para 89, 110  show further updating in response to the updated visual format and position determined via feedback); and transmitting the framework definition as updated to the client device (Figures 7, 10, para 109-113 show the framework definition then sent so as to display the GUI on the client device). Andolina does not explicitly say how the updating involves combining the first plurality of predetermined components and the second plurality of components per se.  Although Andolina shows using them together, the difference between this and the recitation is that Andolina does not explicitly combine a specific predetermined component with the corresponding second set of components per se.  It is noted that per the specification and claim interpretation explained by applicant’s representative in the Interviews on 4/28/22 and 5/3/22, laying out subcomponents corresponding to a first component as in a menu/submenu paradigm is the preferred embodiment of this feature, which is not explicitly shown in Andolina.  Nevertheless, Goldberg shows combining a first predetermined component with a corresponding second plurality of components (para 45, 50, Figure 5 show the first set menu item now being displayed with an expanded set of submenu components).  It would have been obvious to a person with ordinary skill in the art to have this in Andolina, because it would provide an efficient and organized way to use and display the determined second set of components with the first set of predetermined components.

6.	Regarding claim 2, updating the framework definition by combining the first plurality of predetermined components and the second plurality of components comprises incorporating the second plurality of components into a first component of the first plurality of predetermined components, wherein the first component is configured to expand to display the second plurality of components in response to selection of the first component by way of the client device (Goldberg para 45, 50, Figure 5 show the first set menu item now being displayed with an expanded set of submenu components).  It would have been obvious to a person with ordinary skill in the art to have this in Andolina, because it would provide an efficient and organized way to use and display the determined second set of components with the first set of predetermined components.

7.	Regarding claim 3, please note the alternative recitation of (i) the first component is a favorites section of the graphical user interface and the second plurality of components is determined to be more frequently used in connection with the user identifier than other candidate components of the graphical user interface or (ii) the first component is a recommended section of the graphical user interface and the second plurality of components represents recommendations made for the user identifier by the machine learning model.  Andolina Para 134-138 show channel sections on the GUI which are represented by a first component, and in which the second components are the examples of that channel. Andolina para 138 shows one channel may be a recommendations channel section.

8. 	Regarding claim 4, Andolina does not explicitly show updating the framework definition by combining the first plurality of predetermined components and the second plurality of components comprises replacing a subset of the first plurality of predetermined components with the second plurality of components.  Goldberg however does show replacing a subset of the first plurality of predetermined components with the second plurality of components (para 28 shows replacing the menu item now replaced by the submenu items).  It would have been obvious to a person with ordinary skill in the art to have this in Andolina, because it would provide an efficient and organized way to use and display the determined second set of components via the first set of predetermined components.

9.	Regarding claim 5, Andolina shows determining, for each respective component of the second plurality of components, the corresponding visual format according to which data associated with the respective component is displayed comprises selecting, for each respective component of the second plurality of components, some or all of the data to be displayed by the respective component (Figure 4, para 55, 57, 61, 92 show selecting data and matching a corresponding component).   

10.	Regarding claim 6, the corresponding visual format according to which data associated with the respective component is displayed is determined based on one or more prior visual formats previously used for the respective component in connection with the user identifier (Andolina Figure 18, para 111-119 show this may be based on prior formats used for the component as associated with the user identifier), and wherein the corresponding position of the respective component within the graphical user interface is determined based on one or more prior positions previously used for the respective component in connection with the user identifier (Andolina para 53 shows the format includes position of components and para 110-112, 166 specifically shows the position of components which may be based on learning from prior positions).

11.	Regarding claim 7, the corresponding visual format according to which data associated with the respective component is displayed and the corresponding position of the respective component within the graphical user interface are each determined by way of a second machine learning model trained to generate the corresponding visual format and the corresponding position based on one or more of: (i) the one or more attributes associated with the user identifier, (ii) one or more attributes of the first plurality of predetermined components, (iii) one or more attributes of the data associated with the respective component, or (iv) one or more attributes of one or more components generated in connection with one or more other user identifiers belonging to a same group as the user identifier (please note the alternative recitation and only one of these need be shown – Andolina shows the format and position determined using different machine learning models (para 70, 110-111) based on user identifiers (para 110-115, 128).

12.	Regarding claim 8, the operations further comprise receiving, from the client device, an indication of a manual modification to one or more components of the second plurality of components (such as in Andolina para 69, 86, 89); generating, based on the indication of the manual modification, training data for the machine learning model wherein the training data comprises (i) a representation of the graphical user interface following the manual modification and (ii) the one or more attributes associated with the user identifier, (Andolina para 37, 38, 83, 86, 89 show the training data based on the GUI after components are selected and edited by the user) as well as based on user identifiers (Andolina para 110-115) show the training based on user identifiers) and wherein the machine learning model is configured to be retrained based on the training data and storing, in the persistent storage, the training data (Andolina para 74, 83, 87-95 show using feedback as training data to further train again).

13.	Regarding claim 9, the one or more attributes associated with the user identifier comprise one or more of: (i) one or more user preferences associated with the user identifier, (ii) an application usage history associated with the user identifier, (iii) a role associated with the user identifier, (iv) a geographic region associated with the user identifier, or (v) a performance evaluation score associated with the user identifier (please note the alternative recitation – Andolina para 119 shows geographic region and application usage history associated with the user identifier).

14.	Regarding claim 10, the machine learning model is also trained to generate the second plurality of components based on one or more attributes of one or more components generated in connection with one or more other user identifiers belonging to a same group as the user identifier (Andolina Figures 11-12, para 117-122 show user identifiers assigned to the same group and para 96, 102, 104, 128 show associating components with attributes of components based on the same group).

15.	Regarding claim 11, the machine learning model is also trained to generate the second plurality of components based on one or more attributes associated with a plurality of candidate data, wherein the plurality of candidate data is configured to be displayed by way of the graphical user interface (Andolina para 51-55, 70, 74, 83 show the machine learning model is trained to generate the components based candidate/potential input data to be displayed via the GUI), and wherein, for each respective component of the second plurality of components, the data associated with the respective component is selected from the plurality of candidate data (Andolina para 74, 83, 86-89 show selecting the data associated with the respective component).

16. 	Regarding claim 12, the operations further comprise providing an identifier of the particular predetermined component to the machine learning model, wherein the machine learning model is also trained to generate the second plurality of components based on the identifier of the particular predetermined component (Andolina para 53, 84-87 show the machine learning model first also uses the template and other first component structure to determine the second components).  As for the feature selecting a particular predetermined component of the first plurality of predetermined components, wherein the second plurality of components is to be incorporated into the particular predetermined component, this feature per the specification and the Interview on 5/3/22 is interpreted to mean selecting the first component and then displaying the second plurality coordinates such as displaying submenu items when a menu item is selected.  Andolina does not specifically show this, but Goldberg shows the first component is configured to expand to display the second plurality of components in response to selection of the first component by way of the client device (Goldberg para 45, 50, Figure 5 show the first set menu item now being displayed with an expanded set of submenu components).  It would have been obvious to a person with ordinary skill in the art to have this in Andolina, because it would provide an efficient and organized way to use and display the determined second set of components with the first set of predetermined components.



17.	Regarding claim 13, the corresponding visual format comprises at least one of: (i) a card, (i1) a list, (ii1) a graph, (iv) a table, (v) a text field, (vi) a modal window, or (vii) an overlay (please note the alternative recitation and only one of these need be shown – Andolina para 32, 44 shows the visual format may be text and other types).
18.	Claims 15-18 and 20 show the same features as claims 1, 2, 6, 8, and 1 respectively, and are rejected for the same reasons.

19.	Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andolina et al (US 2020/0341780 A1) and Goldberg et al (US 2008/0141166) and Balasubramanian (US 2008/0155455).

20.	Regarding claim 14, in addition to that mentioned for claim 1, Andolina and Goldberg do not explicitly show the framework definition indicates a predetermined grouping of a subset of the first plurality of predetermined components, wherein each respective component within the predetermined grouping represents a corresponding software application, and wherein the second plurality of components are configured to summarize respective states associated with the corresponding software applications of the predetermined grouping, but Andolina para 137-139, 185 do show components for displaying channel information for various software applications, such as social media.  Furthermore, Balasubramanian however does show a predetermined grouping of a subset of the first plurality of predetermined components, wherein each respective component within the predetermined grouping represents a corresponding software application (para 5-7, 63-65 show grouping the application buttons), and wherein the second plurality of components are configured to summarize respective states associated with the corresponding software applications of the predetermined grouping (para 34, 37, 41-43, Figures 3, 4, 7, 11A show the second components summarize states of the applications).  It would have been obvious to a person with ordinary skill in the art to have this in Andolina, especially as modified by Goldberg, because it would provide an efficient way to show updates and information for software applications.

21.	Regarding claim 19, in addition to that mentioned for claim 1, Andolina and Goldberg do not explicitly show the framework definition indicates a predetermined grouping of a subset of the first plurality of predetermined components, wherein each respective component within the predetermined grouping represents a corresponding software application, and wherein the second plurality of components are configured to summarize respective states associated with the corresponding software applications of the predetermined grouping, but Andolina para 137-139, 185 do show components for displaying channel information for various software applications, such as social media.  Furthermore, Balasubramanian however does show a predetermined grouping of a subset of the first plurality of predetermined components, wherein each respective component within the predetermined grouping represents a corresponding software application (para 5-7, 63-65 show grouping the application buttons), and wherein the second plurality of components are configured to summarize respective states associated with the corresponding software applications of the predetermined grouping (para 34, 37, 41-43, Figures 3, 4, 7, 11A show the second components summarize states of the applications).  It would have been obvious to a person with ordinary skill in the art to have this in Andolina, especially as modified by Goldberg, because it would provide an efficient way to show updates and information for software applications.


22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Curic (US 10846106) shows machine learning models for real time interface classification, including the positioning of elements.
b) Mouilleseaux (US 2009/0327964) shows menu systems that display submenu items in various formats.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/           Primary Examiner, Art Unit 2174